internal_revenue_service index number number release date cc dom corp plr-120308-98 date distributing controlled individuala busine sec_1 busine sec_2 year1 year2 statex this letter replies to your letter dated date requesting rulings on behalf of the above referenced taxpayer additional information was provided in letters dated date and january and date the facts submitted for consideration are summarized below individuala owns all the stock of distributing a statex corporation engaged in busine sec_1 distributing became engaged in busine sec_2 in year1 in year2 distributing formed controlled as a statex corporation transferring busine sec_2 to controlled in exchange for all the stock of controlled distributing has owned all the controlled stock since that time distributing and controlled are both calendar_year cash_basis taxpayers they do not file a plr-120308-98 cid cid cid cid cid consolidated_return distributing and controlled are both c corporations financial information has been received indicating that distributing and since its inception controlled had gross_receipts and operating_expenses for busine sec_1 and for busine sec_2 that are representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has submitted information evidencing that both busine sec_1 and busine sec_2 present substantial risk of loss although distributing and controlled have insurance they cannot reasonably obtain adequate insurance and the potential loss beyond that for which they can obtain insurance far exceeds the combined value of distributing and controlled distributing has also submitted information indicating that under statex law the likelihood of claimants against one corporation reaching assets of the other corporation is significantly lessened if the corporations are held separately by an individual accordingly to protect the assets of each corporation from claims against the other distributing proposes to distribute all the stock of controlled to its sole shareholder individuala distributing has made the following representations in connection with the proposed transaction a b c d e f indebtedness owed by controlled to distributing after the distribution of the controlled stock will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by individuala as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing and controlled is representative of the corporations’ present operation and with regard to such corporations there have been no substantial operational changes other than businessb being transferred to controlled in year2 since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out in order to shield both distributing and controlled from the risks of the other corporation the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose individuala has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any of the stock_or_securities of either distributing or controlled after the transaction plr-120308-98 cid cid cid cid cid g h i j k l m neither distributing nor controlled has any plan or intention directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction other than current rent and other accounts_payable resulting from the ordinary course of the trade_or_business there will be no intercorporate debt existing between distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length neither distributing nor controlled intend to elect to be treated as an s_corporation under sec_1362 after the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows distributing will recognize no gain_or_loss upon the distribution to individuala of all of the controlled stock sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of individuala upon receipt of the controlled stock sec_355 plr-120308-98 cid cid cid cid cid the basis of the stock of distributing and of controlled in the hands of individuala after the distribution will be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the regulations sec_358 b and c the holding_period of the controlled stock received by individuala will include the holding_period of the distributing stock with respect to which the distribution will be made provided that individuala holds the distributing stock as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling has no effect on any earlier documents and is directed only to the taxpayer on whose behalf it was requested sec_6110 of the code provides that it may not be used or cited as precedent affected taxpayers must attach a copy of this letter to their federal_income_tax returns for the tax_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office we are sending a copy of this letter to the taxpayer sincerely yours assistant chief_counsel corporate cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid by -gp cid qjgp 5gpkqt cid 6gejpkekcp cid 4gxkgygt cid cid dollar_figuretcpej cid cid
